DETAILED CORRESPONDENCE
This non-final office action is in response to the Amendments filed on 14 October 2022, regarding application number 16/720,470.

Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 14 October 2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Claims 1, 3-11 and 13-25 remain pending in the application, while claims 2 and 12 have been cancelled. Claims 1, 11 and 21 were amended in the Amendments to the Claims. 
Applicant’s amendment to claim 21 has overcome the objection previously set forth in the final office action mailed out on 19 July 2022. Therefore, the objection has been withdrawn.

Response to Arguments
Applicant’s arguments, see Pages 8-14, filed 14 October 2022, with respect to the rejections of claims 1, 3-11 and 13-25 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made further in view of newly cited reference Wu US20220022716A1. See full rejection details below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 8, 9-11, 16, 18-22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Li US2017329343A1, in view of Wu US20220022716A1.
Regarding claim 1, Li teaches a method of generating a map of a facility using a mobile robotic device, the method comprising: by a processor, receiving a facility description comprising an initial path and one or both of the following: a first number of navigable openings that are positioned along the initial path, or a first number of barriers that are positioned along the initial path (see Li para [0120] and para [0156]);
By the processor, causing the robotic device to move along the initial path (see Li para [0120]);
by one or more sensors of the robotic device as the robotic device moves along the initial path, capturing a data set of sensed characteristics of the facility	(see Li para [0120]); and by the processor: analyzing the data set to detect navigable openings along the initial path, for each of the navigable openings, assigning an identifier to the navigable opening, using the identifiers of the navigable openings to develop a map of the facility that includes the navigable openings, and saving the map to a data store (see Li para [0022] and [0120]).
Li does not explicitly disclose wherein the facility description further comprises a set of instructions for the initial path, and causing the robotic device to move along the initial path comprise causing the robotic device to move around the facility according to the set of instructions; wherein the instructions comprise a data file or sensed data.
However, Wu teaches a method of generating a map of a facility using a mobile robotic device (see Wu all Figs.; [0006]-[0012]), the method comprising: by a processor, receiving a facility description comprising an initial path and a first number of barriers that are positioned along the initial path (see “first detection path” and “obstacles” in Fig. 6, steps S1-S2; [0008]-[0009] and [0017]), wherein the facility description further comprises a set of instructions for the initial path (see Fig. 6, steps S1-S2; [0008]-[0009] and [0017]), and causing the robotic device to move along the initial path comprise causing the robotic device to move around the facility according to the set of instructions (see Fig. 6, step S3; [0009]-[0010] and [0017]); wherein the instructions comprise sensed data (see Fig. 6, steps S1-S2; [0007]-[0009] and [0017]; Especially [0008]-[0009] “…obtaining a first region environment map through the detection sensor detecting the region environment …  determining a detection target point based on the first region environment map, the detection target point being a position needed to be detected by the mobile robot, generating a first detection path based on the detection target point, the first detection path being configured for guiding the mobile robot to move” and [0017] “The mobile robot determines a first region environment map through the detection sensor detecting the region environment, the first region environment map includes an outer contour of the detected region and the undetected region. The detection target point corresponding to a position needed to be detected is determined according to the first region environment map. The end point of the first detection path of the first detection path is determined based on the detection target point.” ),
By the processor, causing the robotic device to move along the initial path (see Fig. 6, step S3; [0009]-[0010] and [0017]);
by one or more sensors of the robotic device as the robotic device moves along the initial path, capturing a data set of sensed characteristics of the facility (see Fig. 6, step S3; [0010] and [0017]); and by the processor: analyzing the data set to develop a map of the facility (see “second region environment map” in Fig. 6, step S3; [0010] and [0017]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Wu to Li. That is, it would have been obvious modify the process of Li to further include a set of instructions for the initial path, and cause the robotic device to move along the initial path by causing the robotic device to move around the facility according to the set of instructions, wherein the instructions comprise sensed data, as taught by Wu. 
Wu teaches obtaining a first facility map by detecting the facility with sensors such as laser radar. The facility map is used to generate an initial path for a robotic device to travel along and collect additional sensor data. The robotic sensor data is then used to update the first facility map to a more detailed second facility map. A person having ordinary skill in the art would have been motivated to apply the same technique to the process Li in order to attain the same results. 
Application of the known technique taught by Wu to the process taught by Li would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, wherein the facility description further comprises a set of instructions for the initial path, and causing the robotic device to move along the initial path comprise causing the robotic device to move around the facility according to the set of instructions, wherein the instructions comprise sensed data. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding claim 6, Modified Li teaches the method of claim 1 and as addressed above in the rejection of claim 1, Li further teaches comprising, by the processor: analyzing the data set to detect the barriers that are positioned along the initial path; for each of the barriers, identifying a width of the barrier; and when developing the map of the facility, also including the barriers in the map of the facility (see Li para [0120]).
Regarding claim 8, Modified Li teaches the method of claim 1 and as addressed above in the rejection of claim 1, Li further teaches wherein: the facility description comprises the first number of barriers that are positioned along the initial path; and analyzing the data set to detect each navigable opening along initial path comprises: detecting each barrier along the initial path, and for each detected barrier, identifying an opening that begins or ends at an endpoint of the detected barrier (see Li para [0136]). The barrier is interpreted to be the wall and the navigable opening is interpreted to be the space between the door frames.
Regarding claim 9, Modified Li teaches the method of claim 1 and as addressed above in the rejection of claim 1, Li further teaches wherein the mobile robotic device comprises a robotic cleaning device, and the method further comprises, by the mobile robotic device, using the map to navigate within and clean the facility (see Li para [0138]).
Regarding claim 10, Modified Li teaches the method of claim 1 and as addressed above in the rejection of claim 1, Li further teaches wherein the mobile robotic device comprises a robotic cleaning device, and the method further comprises, by the mobile robotic device, cleaning the facility while moving along the initial path and capturing the data set of sensed characteristics (see Li para [0119]).
Regarding claim 11, Li teaches a system for generating a map of a facility, the system comprising: a robotic device comprising a transport assembly, a plurality of sensors and a processor (see Li para [0122]); 
a memory containing programming instructions that are configured to cause the processor to: receive a facility description comprising an initial path and one or both of the following: a first number of navigable openings that are positioned along the initial path, or a first number of barriers that are positioned along the initial path (see Li para [0120] and [0247]), 
cause the transport assembly to move the robotic device along the initial path, receive, from the sensors, a data set of sensed characteristics of the facility, analyze the data set to detect navigable openings along the initial path, for each of the navigable openings, assign an identifier to the navigable opening (see Li para [0136] and [0172]), 
and use the identifiers of the navigable openings to develop a map of the facility that includes the navigable openings (see Li para [0137]), 
and save the map to a data store (see Li para [0247]).
Li does not explicitly teach wherein the facility description further comprises a set of instructions for the initial path; the instructions to cause the transport assembly to move the robotic device along the initial path comprise instructions to move the robotic device around the facility according to the set of instructions for the initial path; wherein the instructions comprise a data file or sensed data.
However, Wu teaches a system for generating a map of a facility (see Wu all Figs.; [0006]-[0012]), the system comprising: 
a robotic device comprising a transport assembly, a plurality of sensors and a processor (see Figs. 1-4, robot 100; [0007]);
a memory containing programming instructions (see [0013]) that are configured to cause the processor to:
receive a facility description comprising an initial path and a first number of barriers that are positioned along the initial path (see “first detection path” and “obstacles” in Fig. 6, steps S1-S2; [0008]-[0009] and [0017]), wherein the facility description further comprises a set of instructions for the initial path (see Fig. 6, steps S1-S2; [0008]-[0009] and [0017]), and the instructions to cause the transport assembly to move the robotic device along the initial path comprise instructions to move the robotic device around the facility according to the set of instructions for the initial path (see Fig. 6, step S3; [0009]-[0010] and [0017]); wherein the instructions comprise sensed data (see Fig. 6, steps S1-S2; [0007]-[0009] and [0017]; Especially [0008]-[0009] “…obtaining a first region environment map through the detection sensor detecting the region environment …  determining a detection target point based on the first region environment map, the detection target point being a position needed to be detected by the mobile robot, generating a first detection path based on the detection target point, the first detection path being configured for guiding the mobile robot to move” and [0017] “The mobile robot determines a first region environment map through the detection sensor detecting the region environment, the first region environment map includes an outer contour of the detected region and the undetected region. The detection target point corresponding to a position needed to be detected is determined according to the first region environment map. The end point of the first detection path of the first detection path is determined based on the detection target point.” ),
Cause the transport assembly to move the robotic device along the initial path (see Fig. 6, step S3; [0009]-[0010] and [0017]);
Receive, from the sensors, a data set of sensed characteristics of the facility (see Fig. 6, step S3; [0010] and [0017]); and develop a map of the facility (see “second region environment map” in Fig. 6, step S3; [0010] and [0017]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Wu to Li. That is, it would have been obvious modify the system of Li to further include a set of instructions for the initial path, and cause the robotic device to move along the initial path by causing the robotic device to move around the facility according to the set of instructions, wherein the instructions comprise sensed data, as taught by Wu. 
Wu teaches obtaining a first facility map by detecting the facility with sensors such as laser radar. The facility map is used to generate an initial path for a robotic device to travel along and collect additional sensor data. The robotic sensor data is then used to update the first facility map to a more detailed second facility map. A person having ordinary skill in the art would have been motivated to apply the same technique to the system Li in order to attain the same results. 
Application of the known technique taught by Wu to the system taught by Li would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the system, wherein the facility description further comprises a set of instructions for the initial path; and the instructions to cause the transport assembly to move the robotic device along the initial path comprise instructions to move the robotic device around the facility according to the set of instructions for the initial path, wherein the instructions comprise sensed data. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding claim 16, Modified Li teaches the method of claim 11 and as addressed above in the rejection of claim 11, Li further teaches comprising additional programming instructions that are configured to cause the processor to: analyze the data set to detect the barriers that are positioned along the initial path; for each of the barriers, identify a width of the barrier; and when developing the map of the facility, also include the barriers in the map of the facility (see Li para [0120]).
Regarding claim 18, Modified Li teaches the method of claim 11 and as addressed above in the rejection of claim 11, Li further teaches wherein: the facility description comprises the first number of barriers that are positioned along the initial path; and the instructions to analyze the data set to detect each navigable opening along initial path comprise instructions to: detect each barrier along the initial path, and for each detected barrier, identify an opening that begins or ends at an endpoint of the detected barrier (see Li para [0136]). The barrier is interpreted to be the wall and the navigable opening is interpreted to be the space between the door frames.
Regarding claim 19, Modified Li teaches the method of claim 11 and as addressed above in the rejection of claim 11, Li further teaches wherein: the robotic device comprises a robotic cleaning device; and the system further comprises additional programming instructions that are configured to cause robotic cleaning device to use the map to navigate within and clean the facility (see Li para [0138]).
Regarding claim 20, Modified Li teaches the method of claim 11 and as addressed above in the rejection of claim 11, Li further teaches wherein: the mobile robotic device comprises a robotic cleaning device; and the system further comprises additional programming instructions that are configured to cause robotic cleaning device to clean the facility while moving along the initial path and capturing the data set of sensed characteristics (see Li para [0119] and [0120]).
Regarding claim 21, Li teaches a method of generating a map of a facility using a mobile robotic device, the method comprising: by a processor, receiving a facility description comprising a number of navigable openings, a number of barriers, or both; by one or more sensors of the robotic device (see Li para [0122]); 
capturing a data set of sensed characteristics of the facility; and by the processor: analyzing the data set to detect navigable openings in the facility, for each of the navigable openings, assigning an identifier to the navigable opening, using the identifiers of the navigable openings to develop a map of the facility that includes the navigable openings, and saving the map to a data store (see Li para [0022] and [0120]).
Li does not explicitly teach wherein the facility description further comprises a set of instructions for an initial path; and causing the robotic device to move along the initial path comprise causing the robotic device to move around the facility according to the set of instructions; wherein the instructions comprise a data file or sensed data.
However, Wu teaches a method of generating a map of a facility using a mobile robotic device (see Wu all Figs.; [0006]-[0012]), the method comprising: by a processor, receiving a facility description comprising a number of barriers (see and “obstacles” in Fig. 6, steps S1-S2; [0008]-[0009] and [0017]), wherein the facility description further comprises a set of instructions for an initial path (see “first detection path” in Fig. 6, steps S1-S2; [0008]-[0009] and [0017]), and causing the robotic device to move along the initial path comprise causing the robotic device to move around the facility according to the set of instructions (see Fig. 6, step S3; [0009]-[0010] and [0017]); wherein the instructions comprise sensed data (see Fig. 6, steps S1-S2; [0007]-[0009] and [0017]; Especially [0008]-[0009] “…obtaining a first region environment map through the detection sensor detecting the region environment …  determining a detection target point based on the first region environment map, the detection target point being a position needed to be detected by the mobile robot, generating a first detection path based on the detection target point, the first detection path being configured for guiding the mobile robot to move” and [0017] “The mobile robot determines a first region environment map through the detection sensor detecting the region environment, the first region environment map includes an outer contour of the detected region and the undetected region. The detection target point corresponding to a position needed to be detected is determined according to the first region environment map. The end point of the first detection path of the first detection path is determined based on the detection target point.” ),
By one or more sensors of the robotic device, capturing a data set of sensed characteristics of the facility (see Fig. 6, step S3; [0010] and [0017]); and by the processor: analyzing the data set to develop a map of the facility (see “second region environment map” in Fig. 6, step S3; [0010] and [0017]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Wu to Li. That is, it would have been obvious modify the process of Li to further include a set of instructions for the initial path, and cause the robotic device to move along the initial path by causing the robotic device to move around the facility according to the set of instructions, wherein the instructions comprise sensed data, as taught by Wu. 
Wu teaches obtaining a first facility map by detecting the facility with sensors such as laser radar. The facility map is used to generate an initial path for a robotic device to travel along and collect additional sensor data. The robotic sensor data is then used to update the first facility map to a more detailed second facility map. A person having ordinary skill in the art would have been motivated to apply the same technique to the process Li in order to attain the same results. 
Application of the known technique taught by Wu to the process taught by Li would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, wherein the facility description further comprises a set of instructions for an initial path; and causing the robotic device to move along the initial path comprise causing the robotic device to move around the facility according to the set of instructions, wherein the instructions comprise sensed data. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding claim 22, Modified Li teaches the method of claim 21 and as addressed in the rejection above in claim 21, Li further teaches wherein the method further comprises, as the one or more sensors of the robotic device capture the data set, rotating the robotic device to sense characteristics of the facility from multiple angles around the robotic device (see Li para [0117] and para [0182]).
Regarding claim 25, Modified Li teaches the method of claim 21 and as addressed in the rejection above in claim 21, Li further teaches wherein the mobile robotic device comprises a robotic cleaning device, and the method further comprises, by the mobile robotic device, using the map to navigate within and clean the facility. (see Li para [0138]).

Claim 3-5, 13, 14, 15, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (as modified by Wu) in view of Afrouzi US20190120633.
Regarding claim 3, Modified Li teaches the method of claim 1 and as addressed above in the rejection of claim 1, Li does not explicitly teach wherein: the sensed characteristics of the facility comprise a plurality of openings; and analyzing the data set to detect the navigable openings in the facility comprises, for each opening in the sensed characteristics: 
determining a width of the opening, and determining whether the opening is navigable by determining whether the width of the opening exceeds a threshold that is larger than a width dimension of the robotic device 
However, Afrouzi teaches wherein: the sensed characteristics of the facility comprise a plurality of openings; and analyzing the data set to detect the navigable openings in the facility comprises, for each opening in the sensed characteristics: 
determining a width of the opening, and determining whether the opening is navigable by determining whether the width of the opening exceeds a threshold that is larger than a width dimension of the robotic device (see US20190120633 Afrouzi para [0075] and [0076]).
Therefore, it would have been obvious to a person having ordinary skill in the art to further modify the method as disclosed in modified Li to include the feature of considering the threshold width of an opening as addressed in Afrouzi for the robot to not become stuck in a tight opening. 
Regarding claim 4, Modified Li teaches the method as taught in claim 3, Afrouzi further teaches wherein identifying the width of each opening comprises identifying a width dimension for the opening that is either (a) a distance from an adjacent endpoint of the initial path to a barrier that is adjacent to the navigable opening, or (b) a distance between two barriers that are adjacent to the navigable opening (see Afrouzi para [0076]).
Therefore, it would have been obvious to a person having ordinary skill in the art to further modify the method as disclosed in modified Li to include the feature of identifying the width of an opening as addressed in Afrouzi for the robot to not become stuck in a tight opening.  
Regarding claim 5, Modified Li teaches the method as taught in claim 3, Afrouzi further teaches wherein identifying the width of each opening in the sensed characteristics comprises: (i) identifying a distance between a first end of the navigable opening and a start position that is either (a) a starting point of the initial path or (b) a second end of a previous navigable opening (see Afrouzi para [0102]); 
and (ii) identifying a distance between a second end of the navigable opening and either (a) the start position or (b) the first end of the navigable opening (see Afrouzi para [0102]).
Therefore, it would have been obvious to a person having ordinary skill in the art to further modify the method as disclosed in modified Li to include the feature of identifying the width of an opening as addressed in Afrouzi for the robot to avoid collision with a barrier.
  Regarding claim 13, Modified Li teaches the method of claim 11 and as addressed above in the rejection of claim 11, Li does not explicitly teach wherein: the sensed characteristics of the facility comprise a plurality of openings; 
and the instructions to analyze the data set to detect the navigable openings in the facility comprise instructions to, for each opening in the sensed characteristics: determine a width of the opening, 
and determine whether the opening is navigable by determining whether the width of the opening exceeds a threshold that is larger than a width dimension of the robotic device.
However, Afrouzi teaches wherein: the sensed characteristics of the facility comprise a plurality of openings; 
and the instructions to analyze the data set to detect the navigable openings in the facility comprise instructions to, for each opening in the sensed characteristics: determine a width of the opening, 
and determine whether the opening is navigable by determining whether the width of the opening exceeds a threshold that is larger than a width dimension of the robotic device (see Afrouzi para [0075] and [0076]).
Therefore, it would have been obvious to a person having ordinary skill in the art to further modify the method as disclosed in modified Li in include the feature of considering the threshold width of an opening as addressed in Afrouzi for the robot to not become stuck in a tight opening. 
Regarding claim 14, Modified Li teaches the system of claim 13 and as addressed above in the rejection of claim 13, Afrouzi further teaches wherein the instructions to identify the width of each opening comprise instructions to identify a width dimension for the opening that is either (a) a distance from an adjacent endpoint of the initial path to a barrier that is adjacent to the navigable opening, or (b) a distance between two barriers that are adjacent to the navigable opening (see Afrouzi para [0076]).
Therefore, it would have been obvious to a person having ordinary skill in the art to further modify the method as disclosed in modified Li to include the feature of identifying the width of an opening as addressed in Afrouzi for the robot to not become stuck in a tight opening.  
Regarding claim 15, Modified Li teaches the system of claim 13 and as addressed above in the rejection of claim 13, Afrouzi further teaches wherein the instructions to identify the width of each opening in the sensed characteristics comprise instructions to: (i) identify a distance between a first end of the navigable opening and a start position that is either (a) a starting point of the initial path or (b) a second end of a previous navigable opening (see Afrouzi para [0102]); 
and (ii) identify a distance between a second end of the navigable opening and either (a) the start position or (b) the first end the navigable opening (see Afrouzi para [0102]).
Therefore, it would have been obvious to a person having ordinary skill in the art to further modify the method as disclosed in modified Li to include the feature of identifying the width of an opening as addressed in Afrouzi for the robot to avoid collision with a barrier.  
Regarding claim 23, Modified Li teaches the method of claim 21 and as addressed in the rejection above in claim 21, Li does not disclose wherein: the sensed characteristics of the facility comprise a plurality of openings; and analyzing the data set to detect the navigable openings in the facility comprises, for each opening in the sensed characteristics: determining a width of the opening, and determining whether the opening is navigable by determining whether the width of the opening exceeds a threshold that is larger than a width dimension of the robotic device 
However, Afrouzi teaches wherein: the sensed characteristics of the facility comprise a plurality of openings; and analyzing the data set to detect the navigable openings in the facility comprises, for each opening in the sensed characteristics: determining a width of the opening, and determining whether the opening is navigable by determining whether the width of the opening exceeds a threshold that is larger than a width dimension of the robotic device (see US20190120633 Afrouzi para [0075] and [0076]).
Therefore, it would have been obvious to a person having ordinary skill in the art to further modify the method as disclosed in modified Li in include the feature of considering the threshold width of an opening as addressed in Afrouzi for the robot to not become stuck in a tight opening. 

Claim 7, 17, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (as modified by Wu) in view of Cheuvront US 20170361468 A1.
Regarding claim 7, Modified Li teaches the method of claim 1 and as addressed above in the rejection of claim 1, Li does not explicitly teach by the processor, for one or more of the navigable openings: determining whether the system has received an instruction to map an area within the navigable opening;
 and only if the system has received an instruction to map the area within the navigable opening: causing the robotic device to move into the area, by one or more sensors of the robotic device as the robotic device moves within the area,
 capturing sensed characteristics of the area, and including structural information corresponding to the sensed characteristics of the area in the map 
However, Cheuvront teaches by the processor, for one or more of the navigable openings: determining whether the system has received an instruction to map an area within the navigable opening;
 and only if the system has received an instruction to map the area within the navigable opening: causing the robotic device to move into the area, by one or more sensors of the robotic device as the robotic device moves within the area,
 capturing sensed characteristics of the area, and including structural information corresponding to the sensed characteristics of the area in the map (see Cheuvront para [0108] and [0187]).
Therefore, it would have been obvious to a person having ordinary skill in the art to further modify the method as disclosed in modified Li to include the feature of instructing a robot to capture structural information of an area as mentioned in Cheuvront to restrict unnecessary movement of the robot that might result in energy loss.
Regarding claim 17, Modified Li teaches the method of claim 11 and as addressed above in the rejection of claim 11, Li does not explicitly teach further comprising additional programming instructions that are configured to cause the processor to, for one or more of the navigable openings: 
Determine whether the system has received an instruction to map an area within the navigable opening;
 and only if the system has received an instruction to map the area within the navigable opening:
 cause the robotic device to move into the area, by one or more sensors of the robotic device as the robotic device moves within the area, capture sensed characteristics of the area, and include structural information corresponding to the sensed characteristics of the area in the map.
However, Cheuvront teaches further comprising additional programming instructions that are configured to cause the processor to, for one or more of the navigable openings: 
Determine whether the system has received an instruction to map an area within the navigable opening; and only if the system has received an instruction to map the area within the navigable opening:
 cause the robotic device to move into the area, by one or more sensors of the robotic device as the robotic device moves within the area, capture sensed characteristics of the area, and include structural information corresponding to the sensed characteristics of the area in the map (see Cheuvront para [0108] and [0187]).
Therefore, it would have been obvious to a person having ordinary skill in the art to further modify the method as disclosed in modified Li to include the feature of instructing a robot to capture structural information of an area as mentioned in Cheuvront to restrict unnecessary movement of the robot that might result in energy loss.
Regarding claim 24, Modified Li teaches the method of claim 21 and as addressed in the rejection above in claim 21, Li does not explicitly teach further comprising, by the processor, for one or more of the navigable openings: 
determining whether the system has received an instruction to map an area within the navigable opening; 
and only if the system has received an instruction to map the area within the navigable opening: causing the robotic device to move into the area, 
by one or more sensors of the robotic device as the robotic device moves within the area, capturing sensed characteristics of the area, 
and including structural information corresponding to the sensed characteristics of the area in the map 
However, Cheuvront teaches further comprising, by the processor, for one or more of the navigable openings: 
determining whether the system has received an instruction to map an area within the navigable opening; 
and only if the system has received an instruction to map the area within the navigable opening: causing the robotic device to move into the area, 
by one or more sensors of the robotic device as the robotic device moves within the area, capturing sensed characteristics of the area, 
and including structural information corresponding to the sensed characteristics of the area in the map (see Cheuvront para [0108] and [0187]).
Therefore, it would have been obvious to a person having ordinary skill in the art to further modify the method as disclosed in modified Li to include the feature of instructing a robot to capture structural information of an area as mentioned in Cheuvront to restrict unnecessary movement of the robot that might result in energy loss.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bauer US20180314254A1 and Gariepy US20190360835A1 each teach a method of generating a map of a facility using a mobile robotic device, the method comprising: by a processor, receiving a facility description comprising an initial path, wherein the facility description comprises a set of instructions for the initial path, and causing the robotic device to move along the initial path comprise causing the robotic device to move around the facility according to the set of instructions; by the processor, causing the robotic device to move along the initial path; by one or more sensors of the robotic device as the robotic device moves along the initial path, capturing a data set of sensed characteristics of the facility; and by the processor: develop a map of the facility, and saving the map to a data store. See Bauer at Fig. 2; [0020], [0023] and [0041]-[0048]. See Gariepy at Fig. 6; [0005]-[0007] and [0078]-[0092].
US 20140088761 A1 teaches a sensor body using proximity sensors to detect a floor surface and obstacles in the environment.
CN 104898660 A teaches a method to obtain a topology map by using an indoor environment screen. 
US 20180311820 A1 teaches a robot that stores data representing objects, or obstacles associated with cost values.
It is noted that these references could be used to render obvious the examined claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384. The examiner can normally be reached Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664